HOLLAND, District Judge.
This case was an action for damages for personal injuries caused by the alleged negligence of the defendant, tried in this court April 6, 1905, and resulted in a verdict in favor of plaintiff for $3,600. Motion for a new trial was duly made. The reasons assigned have been considered, but we fail to find any error either in the trial or the charge of the court. The case was fairly submitted to the jury, and the verdict was justified by the evidence in the cause. The fact that neither party is entirely satisfied with the result is no reason why a new trial should be granted after a fair hearing before an impartial jury.
The motion for a new trial is therefore overruled.